DETAILED ACTION
The following Office Action is in response to the Amendment filed on August 10, 2022.  Claims 16-36 are currently pending, wherein of the pending claims, claims 33-36 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objection(s)” section on page 6 of the Applicant’s Response filed on August 10, 2022, the amendments to claims 20, 28, and 29 have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.
Concerning the “Rejection(s) Under 35 U.S.C. §112” section on page 6 of the Applicant’s Response filed on August 10, 2022, the amendments to claims 16 and 22 have obviated the necessity of the rejection of the claims under 35 U.S.C. §112(b).  Therefore, the rejections of the claims are withdrawn.

Response to Arguments
Concerning the “Rejection(s) Under 35 U.S.C. §102(a)(1)” section, with regards to the arguments against the rejections of 16-19, 22-23, and 26 as being anticipated by the Norris reference on pages 6-7 of the Applicant’s Response filed on August 10, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Norris reference does not teach the actuation wire being configured to bi-directionally steer the expandable device proximally and distally during delivery thereof, arguing that an apposition fiber of the device is not the same as an actuation wire configured to bi-directionally steer the expandable device proximally and distally during delivery.  However, the examiner asserts that the examiner has not interpreted the apposition wire as the actuation wire, rather, the examiner has interpreted the catheter shaft 102 as the actuation wire.  The term “wire” may be defined as “a strand or rod of material” <thefreedictionary.com/wire>, wherein the catheter shaft is a rod of material, and further serves to actuate the expandable device by carrying the expandable device to the target area, therein defining it as an “actuation wire”.  Furthermore, the catheter shaft is configured to bidirectionally steer the expandable device proximally and distally during delivery given the expandable device is mounted on the catheter, wherein the catheter may be advanced distally or retracted proximally to steer the expandable device.  Therefore, the rejections of claims 16-19, 22-23, and 26 under 35 U.S.C. §102(a)(1) stand.
With regards to the arguments against the rejections of claims 16 and 25 as being anticipated by the Leanna reference on page 7 of the Applicant’s response filed on August 10, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Office Action is silent as to how the inner member 26 of Leanna is configured to steer the expandable device during delivery.  However, the examiner asserts that the inner member of the Leanna reference steers that device because the expandable device is mounted on the inner member, and the inner member is directed and steered to the treatment area, therein steering the expandable device.  The inner member may further be interpreted as being configured to bi-directionally steer the expandable device proximally and distally during delivery, given expandable device is mounted on the inner member, wherein the inner member may be advanced distally or retracted proximally to steer the expandable device.  Therefore, the rejections of claims 16 and 25 under 35 U.S.C. §102(a)(1) stand.
With regards to the arguments against the rejections of claims 16, 20-22, 24, and 27-32 as being anticipated by the Baylis reference on pages 7-8 of the Applicant’s Response filed on August 10, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Office Action is silent as to how the Y-piece of Baylis is configured to steer the expandable device during delivery, arguing that Baylis does not discuss steering the expandable device.  However, the examiner asserts that the Y-piece of the Baylis reference steers that device because the expandable device is mounted on the Y-piece, and the Y-piece is directed and steered to the treatment area, therein steering the expandable device.  The Y-piece may further be interpreted as being configured to bi-directionally steer the expandable device proximally and distally during delivery, given the expandable device is mounted on the Y-piece, wherein the Y-piece may be advanced distally or retracted proximally to steer the expandable device.  Therefore, the rejections of claims 16, 20-22, 24, and 27-32 under 35 U.S.C. §102(a)(1) stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al. (US 2012/0296360, hereinafter Norris).
Concerning claim 16, the Norris et al. prior art reference teaches a delivery system (Figures 5-10) comprising: a catheter having a leading end and a trailing end (Figure 5; 504); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 5; 104); an actuation wire coupled to the expandable device at one or more locations thereon (Figure 6; 102) configured to bidirectionally steer the expandable device proximally and distally during delivery thereof (the actuation wire steers the expandable device proximally and distally given the expandable device is mounted to the actuation wire and is actuated and steered as the actuation wire is actuated and steered); and at least one tether arranged through a portion of the expandable device, arranged through the actuation wire, and configured to couple the actuation wire to the expandable device (Figure 10; 500 | [¶ 0039]).
Concerning claim 17, the Norris reference teaches the delivery system of claim 16, wherein the expandable device is capable of deploying at a tortious vessel having a curvature with at least one inflection point, and the actuation wire is capable of maintaining the proximal end of the expandable device approximately perpendicular to the inflection point in the curvature of the tortious vessel during delivery of the expandable device (depending on the skill of the user and the specific geometry of the vessel).
Concerning claim 18, the Norris reference teaches the delivery system of claim 16, wherein the actuation wire is coupled to the expandable device adjacent the proximal end via the at least one tether being arranged through the actuation wire and the portion of the expandable device (Figure 10; 500 | [¶ 0039]).
Concerning claim 19, the Norris reference teaches the delivery system of claim 16, wherein the actuation wire is capable of bidirectionally steering the expandable device proximally and distally during delivery thereof by nature of the connection of the actuation wire to the expandable device.
Concerning claims 22 and 23, the Norris reference teaches the delivery system of claim 16, wherein the at least one tether is arranged through the actuation wire (Figure 10; 500) and arranged through the expandable device at two locations adjacent the proximal end of the device (Figure 9; out and back through apices 104b | [¶ 0039]).
Concerning claim 26, the Norris reference teaches the delivery system of claim 16, wherein the at least one tether is configured to uncouple and release from the expandable device in response to tension applied to the actuation wire after delivery of the expandable device ([¶ 0040]).
Claim(s) 16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leanna et al. (US 2009/0182407, hereinafter Leanna).
Concerning claims 16 and 25, the Leanna et al. prior art reference teaches a delivery system (Figure 1; 16) comprising: a catheter having a leading end and a trailing end (Figure 3; 22); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 3; 12); an actuation wire coupled to the expandable device at one or more locations thereon (Figure 3; 26) configured to bidirectionally steer the expandable device proximally and distally during delivery thereof (the actuation wire steers the expandable device proximally and distally given the expandable device is mounted to the actuation wire and is actuated and steered as the actuation wire is actuated and steered); and at least one tether arranged through a portion of the expandable device, arranged through the actuation wire, and configured to couple the actuation wire to the expandable device (Figure 3; 30), wherein the at least one tether comprises a bio-absorbable material ([¶ 0047]).
Claim(s) 16, 20-22, 24, and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baylis (WO 2012/136984).
Concerning claims 16, 20-22, 24, and 27-31, the Baylis prior art reference teaches a delivery system (Figures 5) comprising: a catheter having a leading end and a trailing end (Figure 5; 10); an expandable device arranged near the leading end of the catheter and including a proximal end, a distal end, and a flow lumen extending therebetween (Figure 5; 200); an actuation wire coupled to the expandable device (Figure 2; 20) configured to bidirectionally steer the expandable device proximally and distally during delivery thereof (the actuation wire steers the expandable device proximally and distally given the expandable device is mounted to the actuation wire and is actuated and steered as the actuation wire is actuated and steered), wherein the actuation wire includes a bifurcation including a first branch and a second branch to form a y-shaped structure (Figure 2; 30); and two tethers arranged through a portion of the expandable device at two locations, extending from and arranged through the actuation wire, adjacent a proximal end of the expandable device, and configured to couple the actuation wire to the expandable device at the two locations (Figure 5; 50 | Page 7, Lines 28-33), wherein the first branch and the second branch are coupled to the expandable device at the two locations via a first of the two tethers being arranged through a proximal end of the first branch and through the expandable device, and a second of the two tethers being arranged through a proximal end of the second branch and through the expandable device to couple the actuation wire to the two locations on the expandable device (Figure 2; 50 | Page 6, Lines 29-36 | Page 7, Lines 28-33).
Concerning claim 32, the Baylis reference teaches the delivery system of claim 30, wherein the at least one tether and the actuation wire form a y-shaped structure (Figure 2; 20, 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/26/2022